Citation Nr: 0021099	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disc disease of the 
cervical spine.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

In the March 1998 decision the RO denied service connection 
for a low back disability and degenerative disc of the 
cervical spine.  These issues were previously before the 
Board in December 1999 at which time the case was remanded to 
the RO for additional development.  In March 2000 the RO 
granted service connection for degenerative disc disease of 
the lumbosacral spine.   This represents a complete grant of 
the benefit sought.  


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
show that his current cervical spine disorder, to include 
disc disease, is related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for disc 
disease of the cervical spine is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a cervical spine disorder; 
specifically, disc disease.  A veteran who submits a claim 
for benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). Service connection may also be granted for a chronic 
disease, i.e. arthritis, which is manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In his original application for compensation benefits, Form 
21-526, Veteran's Application for Compensation or Pension, 
received by VA in July 1997, the veteran reported that he 
injured his back in 1986. 

A review of the service medical records, while showing that 
the veteran was treated on several occasions for complaints 
concerning his lumbar back, to include lumbar spasms and 
strain, is devoid of any findings that the veteran either 
complained of, was treated for, or diagnosed as having a 
cervical spine disorder. 

Medical records on file following the veteran's 1988 service 
separation consist of both private and VA records.  A private 
medical record dated in November 1989 shows that the veteran 
was examined by a chiropractor in November 1989.  The report 
indicated that the veteran complained of, in pertinent part 
to the issue on appeal, neck pain.  Range of motion of the 
cervical spine was noted to be limited and painful.  
Diagnoses included cervalgia, bilateral cervical radiculitis, 
moderate bilateral paravertebral cervical muscle spasms, 
cervical disc syndrome, and cervical nerve root compression.  
The chiropractor also indicated that the veteran had cervical 
disc syndrome due to injuries sustained as a result of his 
involvement in an automobile accident in June 1989.  

A private MRI [magnetic resonance imaging] examination report 
dated in March 1993 shows that the veteran was involved in a 
motor vehicle accident in March 1993.  He complained of 
occipital headache and bilateral trapezius muscle pain. 
Multilevel degenerative disc disease was diagnosed.  

Review of the VA outpatient treatment records dated between 
1991 and 1999 show that the veteran was treated primarily for 
low back complaints.  

A VA examination was conducted in January 2000.  The veteran 
informed the examiner that he injured his back in 1984 while 
in the service upon trying to lift a heavy object.  He 
reported that the pain had become progressively worse, and 
that he experienced left leg pain accompanied by radiation.  
Degenerative disc disease L4-L5, L5-S1 with myositis in the 
lumbar spine and left leg radiculitis was diagnosed. 

To summarize, the veteran's statements describing the 
symptoms related to a disability or an inservice incident are 
considered to be competent evidence. However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard the service medical records reflect no 
complaint or finding relative to the cervical spine.  The 
first clinical evidence of a cervical spine disability was in 
November 1989, more than one year following service.  At that 
time a private chiropractor diagnosed cervalgia, bilateral 
cervical radiculitis, moderate bilateral paravertebral 
cervical muscle spasms, cervical disc syndrome, and cervical 
nerve root compression.  However, he indicated that the 
cervical spine problems were related to a June 1989 
automobile accident which occurred after service.  

The veteran has not submitted any medical evidence nor is 
there any medical evidence on record, which establishes a 
link between his current heart disability and his period of 
active duty. Accordingly, the claim is not well grounded and 
must be denied.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.


ORDER

Entitlement to service connection for disc disease of the 
cervical spine is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

